


Exhibit 10.19




EMPLOYMENT AGREEMENT




THIS AGREEMENT made as of the 1st day of June, 2012
(the “Effective Date”)




A M O N G




OPEN TEXT, INC.
a corporation incorporated under the laws of the State of Illinois (hereinafter
referred to as the “Corporation”)


OF THE FIRST PART


- and -


GREG CORGAN,
a resident of the State of Georgia,
(hereinafter referred to as the “Executive”)


OF THE SECOND PART




WHEREAS the Corporation is a wholly-owned subsidiary of Open Text Corporation, a
corporation amalgamated under the laws of Ontario, Canada (hereinafter “Open
Text Corporation”);


WHEREAS the Executive has agreed to enter into and deliver this Agreement in
consideration of receiving certain additional benefits and other additional
compensation as provided for pursuant to the terms of this Agreement;


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the parties agree as follows:


1.
DEFINITIONS



For the purposes of this Agreement, the following terms shall have the following
meanings, respectively:


(a)
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified. For the purposes of this
definition and Agreement, the term “Control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise;



(b)
"Agreement" means this Employment Agreement as may be amended or supplemented
from time to time, including any and all schedules annexed hereto;





--------------------------------------------------------------------------------






(c)
"Annual Base Salary" has the meaning ascribed to that term in Section 6(a)
hereof;



(d)
"Board of Directors" means the board of directors of Open Text Corporation as
may be constituted from time to time, and "Directors" means the directors of
Open Text Corporation;



(e)
"Change of Control" means either of the following events:



(i)
the sale of all or substantially all of the assets of Open Text Corporation; or



(ii)
any transaction whereby any person, together with Affiliates and Associates of
such person, or any group of persons acting in concert (collectively, "Acquiror"
or "Acquirors"), acquires beneficial ownership of more than 50% of the issued
common shares of Open Text Corporation on a fully diluted basis, or any
transaction as a result of which beneficial ownership of common shares
constituting more than 50% in the aggregate of the issued common shares of Open
Text Corporation on a fully diluted basis cease to be held by persons who are
shareholders of Open Text Corporation as at the date hereof or by Affiliates or
Associates of such present shareholders;



(for the purposes of this definition and this Agreement, the terms "Associate,"
"group," and "beneficial ownership" shall have the meanings ascribed thereto
under Rule 14a-1(a) of the General Rules of the Exchange Act, Section 14(d)(2)
of the Exchange Act, and Rule 13d-3 of the General Rules of the Exchange Act,
respectively);


(f)
"Compensation Committee" means the compensation committee of the Board of
Directors of Open Text Corporation as may be constituted from time to time;



(g)
"Date of Termination" shall mean the date of termination of the Executive's
employment, whether by death of the Executive, by the Executive or by the
Corporation pursuant to the terms of this Agreement;



(h)
"Disability" has the meaning ascribed to that term in Section 12(b) hereof;



(i)
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time;



(j)
"Incumbent Director" shall mean any member of the Board of Directors who was a
member of the Board of Directors immediately prior to a Change of Control and
any successor to an Incumbent Director who was recommended or appointed to
succeed any Incumbent Director by the affirmative vote of the Directors when
that affirmative vote includes the affirmative vote of a majority of the
Incumbent Directors then on the Board of Directors;



(k)
"Just Cause" shall mean:



(i)
the failure by the Executive to perform his duties according to the terms of his
employment or in a manner satisfactory to the Board of Directors (other than
those (A) that follow a demotion in his position or duties or (B) resulting from
the Executive's Disability) after the Corporation has given the Executive
reasonable notice of such failure and a reasonable opportunity to correct it;



(ii)
the engaging by the Executive in any act that is materially injurious to the
Corporation, monetarily or otherwise, but not including, following a Change of
Control, the





--------------------------------------------------------------------------------




expression of opinions contrary to those directors of the Corporation who are
not Incumbent Directors or those of the Acquirors;


(iii)
the engaging by the Executive in any illegal conduct or any act of dishonesty
resulting or intended to result directly or indirectly in personal gain of the
Executive at the Corporation's expense, including the failure by the Executive
to honor his fiduciary duties to the Corporation and his duty to act in the best
interests of the Corporation;



(iv)
the failure by the Executive to comply with the provisions of Section 12(d)
where the Executive elects to terminate his employment with the Corporation
unless notice of such termination of employment is properly given in accordance
with the terms of Section 15(b) hereof;



(v)
the failure of the Executive to abide by the terms of any resolution passed by
the Board of Directors; or



(vi)
the failure by the Executive to abide by the policies, procedures and codes of
conduct of Open Text Corporation and the Corporation.



(l)
"Person" or "persons" includes an individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, and a natural person in his capacity as
trustee, executor, administrator or other legal representative;



(m)
"Parachute Event" means the occurrence of the following without the Executive's
written consent (except in connection with the termination of the employment of
the Executive for Just Cause or Disability or termination of the Executive's
employment because of the death of the Executive):



(i)
a material change (other than those that are consistent with a promotion) in the
Executive's position or duties, responsibilities, title or office in effect
immediately prior to the Change of Control (except for a change in any position
or duties as a director of the Corporation), which includes any removal of the
Executive from or any failure to re-elect or re-appoint the Executive to any
such positions or offices.



(ii)
a material reduction by the Corporation or any of its subsidiaries of the
Executive's salary, benefits or any other form of remuneration payable by the
Corporation or its subsidiaries; or



(iii)
any material failure by the Corporation or its subsidiaries to provide any
benefit, bonus, profit sharing, incentive, remuneration or compensation plan,
stock ownership or purchase plan, pension plan or retirement plan in which the
Executive is participating or entitled to participate immediately prior to a
Change of Control, or the Corporation or its subsidiaries taking any action or
failing to take any action that would materially adversely affect the
Executive's participation in or materially reduce his rights or benefits under
or pursuant to any such plan;



(iv)
any other material breach by the Corporation of this Agreement;



(n)
"Voluntary Termination" means the termination of the Executive's employment with
the Corporation by the Executive at his discretion in accordance with the
provisions of Section





--------------------------------------------------------------------------------




12(d) of this Agreement.


2.
INTENTIONALLY DELETED





3.
TERM



The initial term of this Agreement shall be one (1) year commencing on the
Effective Date of this Agreement (“Initial Term”), subject to earlier
termination as provided for in this Agreement. At the end of the Initial Term
and each subsequent year thereafter, this Agreement shall be deemed to be
extended automatically for an additional one-year term on the same terms and
conditions unless either party gives contrary written notice to the other party
no less than three (3) months prior to the date on which this Agreement would
otherwise be extended.


4.
DUTIES



The Executive is engaged and agrees to perform services for and on behalf of the
Corporation as its Executive Vice President, WW Field Operations or in such
other capacity to which the Executive may be assigned by the Corporation from
time to time. The Executive shall perform such duties and exercise such powers
pertaining to the management and operation of the Corporation and any
subsidiaries and Affiliates of the Corporation as may be determined from time to
time by the Chief Executive Officer (“CEO”) and the Reporting Manager (as
defined below) consistent with the office of the Executive. The Executive shall:


(a)
devote his full time, attention, and best efforts to the business, affairs, and
goodwill of the Corporation;



(b)
perform those duties that may be assigned to the Executive diligently and
faithfully to the best of the Executive's abilities and in the best interests of
the Corporation; and



(c)
use his best efforts to promote the interest and goodwill of the Corporation.



5.
REPORTING PROCEDURES



The Executive shall report to the Chief Executive Officer. The Executive shall
report fully on the management, operations, and business affairs of the
Corporation and advise to the best of his ability and in accordance with
business standards on business matters that may arise from time to time during
the term of this Agreement.


6.
REMUNERATION AND BENEFITS



(a)
The Corporation shall pay to the Executive as compensation for his services
provided hereunder an annual base salary ("Annual Base Salary") for each year of
the term of this Agreement, which shall be determined by the Reporting Manager
and the CEO (and the Compensation Committee, as may be required) and set out in
a separate document, subject to the provisions of Section 8, and which shall be
exclusive of bonuses, benefits and other compensation as provided for herein.
The Annual Base Salary shall be payable in accordance with the Corporation's
regular payroll practices for senior executives or in such other manner as may
be mutually agreed upon, less, in any case, all applicable deductions or
withholdings as required by law. As of the date of this Agreement, the Annual
Base Salary is USD $400,000.00.







--------------------------------------------------------------------------------




(b)
The Corporation shall provide the Executive with employee benefits comparable to
those provided by the Corporation from time to time to other senior executives
of the Corporation. Benefits to be enjoyed by the Executive during the term of
this Agreement shall include, but not be limited to, those benefits set forth in
Schedule “A”, as amended from time to time, and shall include reimbursement of
any properly incurred expenses as provided for in Section 11 hereof.



7.
ANNUAL PERFORMANCE BONUS (Variable Compensation)



In addition to the Executive's Annual Base Salary, the Executive may be awarded
an additional bonus (the "Performance Bonus"), which shall be based upon
performance goals approved by the CEO (and the Compensation Committee, as may be
required) from time to time and set forth in a separate document. Any changes
respecting the amount or other terms of the Performance Bonus payable to the
Executive must be approved by the CEO (and if required, the Board of Directors).
As of the date of this Agreement, the Performance Bonus target is USD $400,000.


8.
SALARY AND/OR BONUS ADJUSTMENTS



Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Annual Base Salary or increases in any bonuses payable to
the Executive unless approved by the CEO. The CEO shall review annually the
Annual Base Salary and all other compensation to be received by the Executive
under this Agreement.


9.
OPTIONS



You will initially be eligible to receive options to acquire 100,000 common
shares of Open Text issuable under and subject to the terms of the Open Text
2004 Stock Option Plan and which issuance is subject to approval by the Board of
Directors.  The price at which these options will be made available to you is
the closing price of the shares on the trading day immediately preceding the
date the share options were approved by the Board of Directors subject to any
blackout period pursuant to the Open Text Insider Trading Policy.  These options
will vest over a four (4) year period in the amounts as follows: 25% on the
first anniversary the stock option grant date, 25% on the second anniversary,
25% on the third, and the final 25% on your fourth anniversary of the stock
option grant date.


The Corporation shall permit the Executive to participate in any share option
plan, share purchase plan, retirement plan or similar plan offered by the
Corporation from time to time to its senior executives in the manner and to the
extent authorized by the Compensation Committee. The Compensation Committee may,
in its absolute discretion, grant additional options, subject to approval by the
Board of Directors, and it may review the advisability of additional option
grants for the Executive.


10.
VACATION



The Executive shall be entitled to twenty (20) days paid vacation per fiscal
year of the Corporation at a time approved in advance by the CEO, which approval
shall not be unreasonably withheld but shall take into account the staffing
requirements of the Corporation and the need for the timely performance of the
Executive's responsibilities. Any vacation entitlement hereunder shall be
subject to the Corporation's policy respecting same in effect from time to time.


11.
EXPENSES



Subject to the terms of this section, the Executive shall be reimbursed for all
reasonable travel and




--------------------------------------------------------------------------------




other out-of-pocket expenses actually and properly incurred by the Executive
from time to time in connection with carrying out his duties hereunder.
Determination of whether expenses are reasonable or not shall be made by the
CEO. For all such expenses the Executive shall furnish to the Corporation
originals of all invoices or statements in respect of which the Executive seeks
reimbursement.


12.
TERMINATION



(a)
For Just Cause



The Corporation may immediately terminate the employment of the Executive for
Just Cause without notice or any payment in lieu of notice, and for purposes of
greater certainty, the Corporation shall have no obligation to make any payments
to the Executive on account of severance or bonuses or partial bonuses or any
other amounts except as expressly stipulated in Section 13(a) hereof.


(b)
For Disability



(i)
This Agreement may be immediately terminated by the Corporation by notice to the
Executive if the Executive is determined to suffer from disability (hereinafter
referred to as “Disability”). The Executive shall be deemed to suffer from
Disability if in any year during the employment period, because of ill health,
physical or mental disability, or for other causes beyond the control of the
Executive, the Executive has been continuously unable or unwilling or has failed
to perform the Executive's duties for 120 consecutive days, or if, during any
year of the employment period, the Executive has been unable or unwilling or has
failed to perform his duties for a total of 180 days, consecutive or not. The
CEO, acting reasonably (subject to Section 33 below), shall finally determine if
the Executive is suffering from ill health, physical or mental disability or
other causes beyond his control during the time periods as hereinbefore set
forth in the event of any dispute between the Executive and the Corporation
concerning the occurrence of Disability for purposes of this Section.



(ii)
Notwithstanding any short term or long term corporate benefits or insurance
policies relating to disability maintained by the Corporation at the relevant
time, if during any period of ill health, physical or mental disability or for
other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive's duties
less than 120 consecutive days (the “Short-Term Illness”), the Executive shall
continue to receive all amounts of remuneration and benefits otherwise payable
to and enjoyed by the Executive under this Agreement less any and all amounts
received by and/or payable to the Executive in connection with benefits paid
and/or payable as a result of such Short-Term Illness.



(iii)
Upon termination of this Agreement as a result of Disability, the Corporation
shall pay to the Executive the severance payment provided for in Subsection
13(b) hereof less any and all amounts received by and/or payable to the
Executive in connection with benefits paid and/or payable as a result of the
Disability.



(iv)
The term "any year of the employment period" means any period of 12 consecutive
months during the employment period.



(c)
For Death



This Agreement shall terminate immediately, without notice or any payment in
lieu thereof, upon the




--------------------------------------------------------------------------------




death of the Executive.


(d)
Voluntary Termination by Executive



If the Executive is desirous of voluntarily terminating his employment with the
Corporation at any time during the Agreement or in accordance with the terms for
non-renewal under Section 3 hereof, the Executive agrees to give the Corporation
3 months advance written notice of such termination and further agrees that he
shall not be entitled to any payment on account of severance under Section 13(b)
hereof. The Reporting Manager or the CEO may waive such notice in writing after
consulting with the Board of Directors, in their sole and absolute discretion,
in which case the Executive's employment shall be deemed to terminate
immediately, provided the Executive shall still be entitled to compensation due
on account of Annual Base Salary and benefits earned up to the last date of the
3 month advance written notice period given by the Executive and any Performance
Bonus earned and prorated during such 3 month notice period. Provided that the
Executive gives the 3 month notice as required hereunder, any unvested options
which would have otherwise vested during such advance written notice period
shall be permitted to continue to vest during such period. The Executive shall
have the right to exercise any options which are vested as at the Date of
Termination for the period which is 90 days following such Date of Termination
(the “90 Day Period”). For purposes of this Section 12(d), the term “Date of
Termination” shall mean the actual day on which the Executive ceases to be
employed plus the remainder of the 3 month notice period if and to the extent
waived by the Reporting Manager or the CEO in consultation with the Board of
Directors. Any termination properly given under Section 15(b) hereof and in
accordance with the terms thereof shall not be considered a voluntary
termination under this Section 12(d).


(e)
Termination by Corporation Other than For Just Cause, Disability or Death



The Corporation may terminate the employment of the Executive for any reason
other than Just Cause, Disability or death of the Executive, notwithstanding any
other provision of this Agreement, upon compliance with the terms of Section
13(b) hereof. In the event of non-renewal of this Agreement by the Corporation
in accordance with Section 3 hereof, the Corporation shall comply with the terms
of Section 13(b) hereof.


13.
SEVERANCE PAYMENTS



(a)
Upon termination of the Executive's employment for Just Cause, the Executive
shall not be entitled to any severance or other payment other than Annual Base
Salary earned by the Executive before the Date of Termination calculated pro
rata up to and including the Date of Termination and all outstanding and accrued
vacation pay to the Date of Termination. Upon termination of the Executive's
employment: (i) for death; or (ii) by the voluntary termination of employment by
the Executive pursuant to Section 12(d) hereof, the Executive shall not be
entitled to any severance or other payment other than Annual Base Salary and any
Performance Bonus earned by the Executive before the Date of Termination
calculated pro rata up to and including the Date of Termination (which under
Section 12(d) shall be as defined therein) and all outstanding and accrued
vacation pay to the Date of Termination.



Notwithstanding the foregoing, the Executive shall not be entitled to any
Performance Bonus earned by the Executive before the Date of Termination unless
the Executive gives the Corporation the advanced written notice required by
Section 12(d) hereof.


(b)
If the Executive's employment is terminated by the Corporation for any other
reason other than the reasons set forth in Section 12(a) the Executive shall be
entitled to an amount equal to the total of:





--------------------------------------------------------------------------------






(i)
All outstanding base salary earned before the Date of Termination, less any
amounts that the Executive received in connection with benefits paid or payable
as a result of Disability if applicable;



(ii)
Any Performance Bonus which has been earned by the Executive before the Date of
Termination calculated on a pro rata basis based on the number of months in the
current bonus period up to and including the Date of Termination ((pro rata
Performance Bonus = annual Performance Bonus target / 12) x the number of months
in the then-current bonus period up to and including the Date of Termination);



(iii)
Additional payments based on the Executive's length of service with the Company,
calculated as Executive's monthly base salary for the number of months set forth
in the chart on Exhibit 1, less any amounts received by and/or payable to
Executive in connection with benefits paid or payable as a result of the
Disability if applicable (for purposes of this section 12.b.(iii), Executive's
service start date is June 11, 2012);



(iv)
An amount equal to 1/12 of the Performance Bonus payments earned by Executive
during the bonus year preceding the current bonus year times the number of
months referred to in the chart on Exhibit 1, based on Executive's length of
service with the Company.



(v)
All outstanding and accrued vacation pay;



(vi)
All properly incurred and reasonable business expenses owing to Executive as of
the Date of Termination; and



(vii)
Executive's benefits provided for in Section 6(b) shall continue only through
the Date of Termination. If Executive elects to continue his health and dental
insurance coverage pursuant to COBRA, reimbursement for the COBRA premiums for
Executive and his dependents for the number of months corresponding to the
months of Executive's severance payments as set forth in the chart on Exhibit 1.



Any amounts due under Sections 3(c)(iii), 3(c)(iv) and 3(c)(vii) hereunder shall
be paid by the Company to Executive on a monthly basis commencing 30 days
following the Date of Termination and not in a lump sum. All salary, Performance
Bonus, vacation and severance payments and COBRA reimbursements will be subject
to applicable state and federal taxes and FICA withholding.




(c)
Except as expressly stipulated in Sections 12(d) or 15 hereof or in this Section
13(c), any options which have not vested as of the Date of Termination (being in
the case where the Corporation gives notice, the date specified by the
Corporation as the date on which the Executive's employment will terminate)
shall terminate and be of no further force and effect as of the Date of
Termination and neither any period of notice nor any payment in lieu thereof
upon termination of employment hereunder shall be considered as extending the
period of employment for the purposes of vesting of options notwithstanding
anything to the contrary in any other agreement between the Corporation and the
Executive. Notwithstanding anything





--------------------------------------------------------------------------------




contained in this Section 13, in the event of termination by the Corporation
other than for Just Cause, the Executive shall have the right to exercise any
options which are vested as at the Date of Termination for the 90 Day Period as
defined in Section 12(d). Any unvested options which would have otherwise vested
during such 90 Day Period shall continue to vest during that period and to the
extent any unvested options have vested during such 90 Day Period, the Executive
shall also be entitled to exercise those options within a rolling 90 day period
after the date of vesting of such options, which period will not exceed 180 days
following the Date of Termination. In addition, notwithstanding anything
contained in this Section 13 or elsewhere in this Agreement, in the event of
termination due to death of the Executive, the estate of the Executive shall be
entitled, at any time during the period which is 12 months following the date of
death of the Executive (the “12 Month Period”), to exercise any options which
have vested as at the date of death of the Executive. In addition, any unvested
options which would have otherwise vested during such 12 Month Period shall
continue to vest during that period and to the extent of any unvested options
have vested during such period, the Executive's estate shall be entitled to
exercise those options within a period which starts on the day of vesting and
ends 12 months from the date of death of the Executive.


For purposes of greater certainty, if the Executive is terminated for Just
Cause, Death or if the Executive's employment hereunder is terminated by the
Executive pursuant to Section 12(d) then no payment whatsoever shall be made to
the Executive under Sections 13(b).


14.
NO FURTHER ENTITLEMENTS



Except as expressly provided in Sections 12 and 13 above and Section 15 below,
where the Executive's employment has been terminated by the Executive or
terminated or deemed to have been terminated by the Corporation for any reason,
the Executive will not be entitled to receive any further payments, in lieu of
notice or as damages for any reason whatsoever. Except as to any entitlement as
expressly provided in this Agreement, the Executive hereby waives any claims the
Executive may have against the Corporation for or in respect of termination pay,
severance pay, or on account of loss of office or employment or notice in lieu
thereof.


15.
OPTION ACCELERATION AND SEVERANCE PAYMENTS ON CHANGE OF CONTROL

    
(a)
Termination by the Corporation



If the Executive's employment is terminated by the Corporation upon the giving
of written notice of such termination to the Executive at any time within the 6
month period following a Change of Control (other than for Just Cause,
Disability or Death), then the Executive shall be entitled to the following:


(i)
such payments on account of severance as provided for under Section 13(b) of
this Agreement; and



(ii)
notwithstanding anything to the contrary in Section 13 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Corporation under this Section 15(a),
be deemed to vest immediately and shall be exercisable by the Executive for a
period of 90 days following the giving of such notice by the Corporation
hereunder.



(b)
Termination by Executive







--------------------------------------------------------------------------------




If the Executive's employment is terminated by the Executive upon the giving of
written notice of such termination to the Corporation within the 6 month period
following a Change of Control, and within 60 days following the occurrence of a
Parachute Event, which shall be described in detail by the Executive in the
written notice of termination given to the Corporation, the Executive shall be
entitled to the following:


(i)
such payments on account of severance as provided for under Section 13(b) of
this Agreement;

(ii)
notwithstanding anything to the contrary in Section 13 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of proper notice by the Executive, under this
Section 15(b), be deemed to vest immediately and shall be exercisable by the
Executive for a period of 90 days following the giving of such notice.



16.
DISCLOSURE



During the employment period, the Executive shall promptly disclose to the
Reporting Manager full information concerning any interest, direct or indirect,
of the Executive (as owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) or any member of his
family in any business that is reasonably known to the Executive to purchase or
otherwise obtain services or products from, or to sell or otherwise provide
services or products to, the Corporation or to any of its suppliers or
customers.


17.
NON-COMPETITION/NON-SOLICITATION/PROPRIETARY RIGHTS AGREEMENT



The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality, non-solicitation, non-competition and
inventions/proprietary rights agreement in substantially the form annexed hereto
as Schedule "B".


18.
RETURN OF MATERIALS



All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries, Affiliates, and
Associates that may come into the possession or control of the Executive shall
at all times remain the property of the Corporation or such subsidiary,
Affiliate or Associate, as the case may be. On termination of the Executive's
employment for any reason, the Executive agrees to deliver promptly to the
Corporation all such property of the Corporation in the possession of the
Executive or directly or indirectly under the control of the Executive. The
Executive agrees not to make for his personal or business use or that of any
other party, reproductions or copies of any such property or other property of
the Corporation.


19.
GOVERNING LAW



This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.


20.
SEVERABILITY



If any provision of this Agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, including the Schedules attached hereto and
incorporated by reference, such invalidity or unenforceability shall not affect
the validity or enforceability of the remaining provisions, or part thereof, of
this Agreement and such remaining provisions, or part thereof, shall remain
enforceable and binding.




--------------------------------------------------------------------------------






21.
ENFORCEABILITY



The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, are reasonable and
valid and hereby further acknowledges and agrees that the Corporation would
suffer irreparable injury in the event of any breach by the Executive of his
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Corporation shall therefore be
entitled in lieu of any action for damages, temporary and permanent injunctive
relief enjoining and restraining the Executive from any such breach.


22.
ASSIGNMENT OF AGREEMENT



The Executive may not assign, pledge or encumber the Executive's interest in
this agreement nor assign any of the rights or duties of the Executive under
this agreement without the prior written consent of the Corporation. This
Agreement may be freely assigned by the Corporation to a purchaser of all or
substantially all of the assets of the Corporation, a subsidiary of the
Corporation, a division of the Corporation or the Affiliates or Associates of
the Corporation, as long as the purchaser/assignee expressly agrees in writing
to assume the obligations of the Corporation under this Agreement.


23.
SUCCESSORS



This agreement shall be binding on and enure to the benefit of the successors
and assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.


24.
NOTICES



Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand or mailed by prepaid registered
mail. At any time other than during a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice so mailed shall be deemed to have
been received three business days after the postmarked date thereof or, if
delivered by hand, shall be deemed to have been received at the time it is
delivered. If there is a general discontinuance of postal service due to strike,
lock-out or otherwise, a notice sent by prepaid registered mail shall be deemed
to have been received three business days after the resumption of postal
service. Notices shall be addressed as follows:


(i)
If to the Corporation:



c/o Open Text Corporation
275 Frank Tompa Drive
Waterloo, Ontario
Canada N2L 0A1




(ii)
If to the Executive:



Greg Corgan
3325 Piedmont Road
NE Unit #1501
Atlanta, GA 30305
    
   




--------------------------------------------------------------------------------




25.
LEGAL ADVICE



The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this agreement and that, in the event that he did
not avail himself of that opportunity prior to signing this agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defense to the
enforcement of his obligations under this agreement.


26.
RESIGNATION OF DIRECTORSHIPS, ETC.



The Executive agrees that after termination of his employment, he will, at the
request of the CEO or the Reporting Manager, tender his resignation from any
position he may hold as an officer or director of the Corporation or any of its
subsidiaries, Affiliates or Associates, and the Executive further covenants and
agrees, if so requested by the CEO or the Reporting Manager, not to stand for
re-election to any office of the Corporation or any of its subsidiaries,
Affiliates or Associates at any time following termination of the Executive's
employment hereunder.


27.
NO DEROGATION



Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against the subsidiaries, Affiliates and Associates of the Corporation as a
result of the termination of his employment with such subsidiaries, Affiliates
or Associates.


28.
CURRENCY



All dollars referenced herein are in United States dollars unless expressly
provided to the contrary.


29.
WITHHOLDING



The Corporation shall have the right to withhold from any and all payments
required to be made to the Executive pursuant to this Agreement all federal,
state, local, and/or other taxes which the Corporation determines are required
to be withheld in accordance with applicable statutes or regulations.


30.
NON-DISPARAGEMENT



The Executive covenants and agrees that he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumors, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Corporation, its subsidiaries, Affiliates or Associates or its and their
management.
31.    PRIVACY


(a)
The Executive acknowledges and agrees that the Corporation may collect, use and
disclose his personal information for purposes relating to his employment with
the Corporation. The purposes of such collection, use and disclosure include,
but are not limited to:







--------------------------------------------------------------------------------




(i)
ensuring that the Executive is paid for his services to the Corporation which
includes disclosure to third party payroll providers;



(ii)
administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled to, including bonuses, medical, dental,
disability and life insurance benefits, pension, group RRSP and/or stock
options. This shall include the disclosure of the Executive's personal
information to the Corporation's third party service providers and
administrators;



(iii)
compliance by the Corporation with any regulatory reporting and withholding
requirements relating to the Executive's employment;



(iv)
in the event of a sale or transfer of all or part of the shares or assets of the
Corporation or its subsidiaries or Affiliates, disclosing to any potential
acquiring organization the Executive's personal information solely for the
purposes of determining the value of the Corporation and its assets and
liabilities and to evaluate the Executive's position in the Corporation. If the
Executive's personal information is disclosed to any potential acquiring
organization, the Corporation will require the potential acquiring organization
to agree to protect the privacy of the Executive's personal information in a
manner that is consistent with any policy of the Corporation dealing with
privacy that may be in effect from time to time and/or any applicable law that
may be in effect from time to time;



(v)
compliance by the Corporation of its obligations to report improper or illegal
conduct by any of its directors, officers, employees or agents under any
applicable securities, criminal or other law; and



(vi)
monitoring the Executive's access to the Corporation's electronic media services
in order to ensure that the use of such services is in compliance with the
Corporation's policies and procedures and is not in violation of any applicable
laws.



(b)
If the Executive's specific consent to the collection, use or disclosure of his
personal information is required in the future, the Executive hereby agrees to
provide such consent, and if the Executive refuses to provide or withdraws his
consent, the Executive acknowledges that his employment and/or his entitlement
to certain employment benefits may be negatively affected.



32.    ENTIRE AGREEMENT


This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among the parties relating to
such subject matter, including any other employment agreement made between the
Corporation and the Executive.


33.    ARBITRATION


With the exception of an action to enforce the restrictive covenants in Schedule
B hereof, any dispute arising out of or relating to this Agreement shall be
resolved by final and binding arbitration in accordance with the then-current
rules of the American Arbitration Association (“AAA”). The arbitration hearing
shall be held in Delaware, unless otherwise agreed to by the parties, before a
panel of three arbitrators selected in accordance with the procedures
established by the AAA. An action by the Corporation to enforce the




--------------------------------------------------------------------------------




restrictive covenants in Schedule B may be filed in a court of competent
jurisdiction as provided in Schedule B.


The party who initiates the arbitration shall pay the filing fees. The
Corporation shall bear the fees of the arbitrator and any costs of or assessed
by the arbitrator. Each party shall bear the costs and expenses of its own
counsel, technical advisors and expert witnesses, unless the decision of the
arbitrator otherwise directs. The decision of the arbitrators shall be tendered
within sixty (60) days of final submission of the parties in writing or any
hearing before the arbitrators and shall include their individual votes. Either
party may enforce the arbitration award in any court of competent jurisdiction
or in the forum selected in Section 34 below. The parties understand and
acknowledge that they are waiving their rights to a jury trial regarding any
matters subject to arbitration under this Agreement.


Signature of Executive:     /s/ Greg Corgan        


34.    FORUM SELECTION


The parties hereby agree that all demands, claims, actions, causes of action,
suits, proceedings and litigation between or among the parties or arising out of
the employment relationship between the Executive and the Corporation not
subject to the Arbitration provision in Section 33 hereof shall be filed, tried
and litigated only in a federal or state court located in Delaware. In
connection with the foregoing, the parties hereto irrevocably consent to the
jurisdiction and venue of such court and expressly waive any claims or defenses
of lack of jurisdiction of or proper venue by such court.


35.    NO CONFLICTING OBLIGATIONS


The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any
Person, including, without limitation, any agreement, duty or obligation not to
compete with any Person or to keep confidential the confidential information of
any Person, and there exists no agreement, duty or other obligation binding upon
the Executive that conflicts with the Executive's obligations under this
Agreement. The Executive agrees to indemnify and hold the Corporation and its
subsidiaries and Affiliates, and their officers, directors, employees, agents
and consultants harmless against any and all claims, liabilities, damages or
costs incurred by any of them by reason of an alleged violation by the Executive
of the representations contained in this Section.


36.    NO SET-OFF


The existence of any claim, demand, action or cause of action of the Executive
against the Corporation, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Corporation of any covenant or
agreement of the Executive contained herein.


37.    AMENDMENT


This Agreement may be amended, modified or supplemented only by a written
agreement executed by each of the parties hereto.


38.    HEADINGS


The headings in this Agreement have been inserted solely for ease of reference
and shall not be considered in the interpretation or construction of this
Agreement.






--------------------------------------------------------------------------------




39.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute one and
the same agreement.






IN WITNESS WHEREOF the parties hereto have executed this agreement as of the
date first above written.


OPEN TEXT, INC.


Per:                    
Authorized Signing Officer




SIGNED, SEALED AND DELIVERED
in the presence of:
)
)
)
/s/ Greg Corgan        

)
Greg Corgan

                                  






--------------------------------------------------------------------------------








SCHEDULE "A"


Remuneration - Benefits






Schedule “A” to the Employment Agreement made as of the 1st day of June, 2012,
by and between Open Text, Inc. (the “Corporation”) and Greg Corgan (the
“Executive”).


Benefits to be enjoyed by the Executive during the term of this Agreement shall
include, but are not limited to:


(i)
reimbursement of reasonable cell phone expenses consistent with corporate
policy;



(ii)
a $5,000 perquisite allowance per fiscal year, which may be used for
reimbursement of the following types of services or fees:



•
Financial planning

•
Tax planning

•
Estate planning

•
Athletic/Health Club



(iii)
the services of Medisys Health Group Inc., for the purposes of obtaining
mandatory and regular Health Examinations.













--------------------------------------------------------------------------------














SCHEDULE "B"


CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT


See Attached.




--------------------------------------------------------------------------------






Exhibit 1






Severance Payment vs. Length of Service
Length of Service (years)
Severance Payments in Months
Less than 10 years
12 months
Greater than or equal to 10 years
12 months plus one month per additional year of service up to a maximum of 18
months.











